           Case 3:19-cr-00121-JLS Document 35 Filed 12/02/20 PageID.56 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                   )   Case No.: 19-cr-00121-JLS
12                                               )
                    Plaintiff,                   )
13                                               )   ORDER TO CONTINUE MOTION
14            v.                                 )   HEARING/TRIAL SETTING
                                                 )
15   FIDEL AUGUSTO HERNANDEZ-                    )
                                                 )   Date: 12/04/2020
16   VASQUEZ,                                    )   Time: 1:30 p.m.
                                                 )   Hon.: Janis L. Sammartino
17                  Defendant.                   )
                                                 )
18
19            The Court, having received, read, and considered the stipulation of the
20   parties, and good cause appearing therefrom, adopts the stipulation of the parties
21   in its entirety as its order. The Court specifically finds that the failure to grant a
22   continuance in this case would deny counsel reasonable time necessary for
23   effective preparation, taking into account the exercise of due diligence. The Court
24   finds that the ends of justice to be served by granting the requested continuance
25   outweigh the best interests of the public and defendant in a speedy trial.
26   ///
27   ///
28



              1 Order to Continue Motion Hearing/Trial Setting
                USA v. Hernandez-Vasquez, Case No. 19-cr-00121-JLS
        Case 3:19-cr-00121-JLS Document 35 Filed 12/02/20 PageID.57 Page 2 of 2




 1         Accordingly, IT IS HEREBY ORDERED that the December 4, 2020 motion
 2   hearing/trial setting shall be continued until January 22, 2021, at 1:30 p.m. Time
 3   from the date of the parties’ stipulation, up to and including January 22, 2021, shall
 4   be excluded from computation of time within which the trial of this case must be
 5   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. §3161(h)(7)(A) and
 6   (B)(iv).
 7         IT IS SO ORDERED.
 8   Dated: December 2, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



           2 Order to Continue Motion Hearing/Trial Setting
             USA v. Hernandez-Vasquez, Case No. 19-cr-00121-JLS
